Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 2, 2019

                                      No. 04-18-00646-CV

                   IN THE INTEREST OF J.A.R. JR., J.R.R. AND A.I.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02660
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The Department’s brief was due to be filed on December 17, 2018. On
December 21, 2018, the Department filed its brief and a motion for extension of time to file the
brief. The motion is GRANTED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court